Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 18, 2022

                                    No. 04-21-00557-CV

                            CARDINAL SENIOR CARE, LLC,
                                     Appellant

                                              v.

                                    Greg BRADWELL,
                                         Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI11679
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER
         Appellee’s brief is due on February 28, 2022. On February 17, 2022, appellee filed an
unopposed motion to extend time to file appellee’s brief. The motion is GRANTED. Appellee’s
brief is due no later than March 30, 2022.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court